DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response of 2/10/2021 has been received. Claims 1, 2, 4, 13, and 16 are amended, claims 10-12, 15, and 18 are cancelled, and claims 1-9, 13, 14, 16, and 17 are pending.  The drawing objections set forth in the NF OA of 11/12/2020 have been withdrawn in view of the cancellation of the associated claims. The rejections under 35 USC 112b are withdrawn in view of the amendments to the associated claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 16 are amended to 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arber (U.S. 6,353,939) in view of Fullen (U.S. 2014/0082813). Arber discloses the invention substantially as claimed. Arber teaches a device 10 for protecting a portion of a person's pant leg and shoe from exposure to rain and for displaying advertising indicia, the device comprising a tubular sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip (formed by elastic band, col.3, lines 6-9) for compressing against the pant leg and a stirrup 20 attached to the lower edge 28 of the sheath, the stirrup 20 adapted to pass underneath a person's shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg. The sheath is considered as a unibody construction in that it is provided as a unitary sheath. The sheath further comprises a front panel having a flat surface configured for the display of printed indicia comprising advertising. It is noted that this recitation doesn't positively recite the printed indicia as part of the sheath structure in that the display of printed indicia is recited functionally as part of the "configured for" phrasing. The flat surface of the front panel (portion of sheath positioned in front) is capable of displaying printed indicia in that it is formed of paper or plastic. The lip at the upper edge 24 is comprised of an elastomeric band integrated within the upper edge of the sheath in that the band is encased in a tunnel 35. The stirrup 20 is of unibody construction and passes from one side of the sheath and attaches to the opposite side of the sheath 18. The lip at the upper edge of the sheath is comprised of an elastic band 20 residing over the upper edge of the sheath in that the lip includes an encasement or tunnel 35 formed by the sheath such that the band 20 resides over the sheath material .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen ‘813, as applied to claim 1 above, and further in view of Jankowski (U.S. 9,210,959). Arber discloses the invention substantially as claimed but doesn't teach the sheath has a front panel opposite a back panel, the front and back panels joined to envelop the person's leg. Jankowski teaches a tubular sheath formed by a front panel 110 and back panel 110-either panel may be considered as a front panel and back panel in that the panels are joined at 118 to envelop a person's leg. Column 4, lines 37-40 disclose the tubular structure may include at least one panel, but preferably includes three panels (includes the top panel). The function of the sheath as a protector is the same regardless of the number of panels forming the sheath; however, forming the sheath as a front panel joined to a rear panel allows for a contoured fit where each panel may be individually cut and shaped as desired to form a sheath that closely aligns with the anatomy of the lower leg. Therefore, it would have been obvious to modify Arber to form the sheath with a front panel and back panel joined to envelop the person's leg in that this construction is expected to result in a contoured fit of the sheath to the wearer's lower leg.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen ‘813, as applied to claim 1 above, and further in view of Shnuriwsky (U.S. 3,618,232). Arber discloses the invention substantially as claimed. However, Arber doesn't teach a drawstring passing through the .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arber ‘939 in view of Fullen ‘813 and Rosenwasser (U.S. 1,430,030). Arber discloses the invention substantially as claimed. Arber teaches a device 10 for protecting a portion of a person's pant leg and shoe from exposure to rain and for displaying advertising indicia, the device comprising a tubular sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip (formed by elastic band, col.3, lines 6-9) for compressing against the pant leg and a stirrup 20 attached to the lower edge 28 of the sheath, the stirrup 20 adapted to pass underneath a person's shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg. The sheath further comprises a front panel having a flat surface configured for the display of printed indicia comprising advertising. It is noted that this recitation doesn't positively recite the printed indicia as part of the sheath structure in that the display of printed indicia is recited functionally in the preamble “for displaying advertising indicia”. The flat surface of the front panel (portion of sheath positioned in front) is capable of displaying printed indicia in that it is formed of plastic. The lip at the upper edge 24 is comprised of an elastomeric band integrated within the upper edge of the sheath in that the band is encased in a tunnel 35. As previously noted, Arber teaches the sheath may be formed from plastic and plastic is considered as a waterproof material, but Arber doesn’t teach the sheath is waterproof. Fullen teaches a waterproof pants guard device formed from nylon or latex that are . 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen ‘813 and Muscarella et al. (U.S. 2009/0031537). Arber discloses the invention substantially as claimed and set forth above. Arber teaches a device for protecting a portion of a person's pant leg and shoe from exposure to rain, the device comprising a sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip for compressing against the pant leg, a stirrup 20 attached to the lower edge of the sheath 18, the stirrup .

Response to Arguments
	Applicant’s remarks have been considered. Applicant submits that Arber doesn’t teach a waterproof enclosure in that Arber teaches a fabric covering intended for protecting a person’s legs from tick bites. Applicant also submits that the limitation in the preamble of claims 1, 13, and 16 “for displaying advertising indicia” distinguishes the claims from the prior art because the prior art doesn’t 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732